Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	Claims 1-2, 4-16,18-22 rejected under 35 U.S.C. 101 because
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “receiving a technical support query that reports a technical support issue, where the technical support query is phrased in natural language”, “parsing a meaning from the technical support query using natural language understanding, wherein the meaning indicates a nature of the technical support issue”, “matching the technical support query to a document stored in a dynamic knowledge base, wherein the matching comprises detecting that metadata associated with the document relates to the meaning”, “identifying a remedial action to resolve the technical support issue, based on the document”, and “performing an action to carry out the remedial action, wherein the performing comprises” “sending, by the processing system, a first instruction to a human technician who is working on resolving the technical support query, wherein the instruction includes steps to be carried out by the human technician”; “detecting, by the processing system, based on the monitoring, that the action of the human technician is expected to trigger a fault in the telecommunications network”; and “generating, by the processing system, an alert to halt the action of the human technician” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“parsing…”, “matching…”, “identifying…”, “sending…”, “monitoring…”, “detecting…”, and “generating…”). Other than reciting “a processing system in a telecommunications network” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed in the human. Detecting that metadata associated with the document relates to the meaning falls within the purview of a mental process under the BRI.  As pointed out, paragraph 0034 provides only an example and not a closed definition of what constitutes metadata so we rely on the plain and ordinary meaning of the term in the art. The ordinary meaning of metadata is simply data about other data (see https://www.merriam-webster.com/dictionary/metadata).  For example in the case of a particular song, metadata could constitute, the artist name, the year recorded, lyrics, related musical acts, etc.  The list is really endless as long as the other data pertains to the other data (i.e., the data pertains to the particular song in the example).  With this definition of metadata in mind, one can readily envision how a human can look to a printout of data related to a document and make a mental evaluation as to whether the metadata relates to a meaning of a technical support query.  For example, if the technical support query is asking how to operate a particular computer or router and the metadata list includes the manufacturer, the year it was made, and the model number, a human could easily mentally identify whether an instruction manual document’s metadata relates to the meaning of that query. Generally, this method sounds like a mental process that could be performed by a supervisor of a repair group that identifies a customer/user problem, retrieves training/repair manuals, finds the pertinent solution, gives the solution to an employee to follow, and watches the employee to make sure that the repair is not going to cause further problems wherein they tell the employee to stop if there is going to be further damage caused by the repair attempt or if the employee/repair person is doing something incorrectly.  Thus, most discussion around this invention relates to the abstract idea because the invention itself is an abstract mental process being automated using computer components. 
Dependent claim 17 adds to the abstract idea recites the step of “monitoring…”, “detecting…”, and “generating…” that could be perform by a human monitors the human technician performs a task when detects the action of the technician triggers a fault, halts the action of the technician. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “a processing system in a telecommunications network”. “The processing system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a processing system in a telecommunications network”. This limitation is merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 16:
Step 2A, Prong One: Claim 16 recites an abstract idea of mental processes. In the claim, the functions of “receiving a technical support query that reports a technical support issue, where the technical support query is phrased in natural language”, “parsing a meaning from the technical support query using natural language understanding, wherein the meaning indicates a nature of the technical support issue”, “matching the technical support query to a document stored in a dynamic knowledge base, wherein the matching comprises detecting that metadata associated with the document relates to the meaning”, “identifying a remedial action to resolve the technical support issue, based on the document”, “performing an action to carry out the remedial action, wherein the performing comprises”, “sending an instruction to a human technician who is working on resolving the technical support query, wherein the instruction includes steps to be carried out by the human technician”, “monitoring, an action of the human technician”, “detecting based on the monitoring, that the action of the human technician is expected to trigger a fault in the telecommunication network” and “generating an alert to halt the action of the human technician” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“parsing…”, “matching…”, “identifying…”, “sending…”, “monitoring…”, “detecting…”, and “generating…”). Other than reciting “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  Detecting that metadata associated with the document relates to the meaning falls within the purview of a mental process under the BRI.  As pointed out, paragraph 0034 provides only an example and not a closed definition of what constitutes metadata so we rely on the plain and ordinary meaning of the term in the art. The ordinary meaning of metadata is simply data about other data (see https://www.merriam-webster.com/dictionary/metadata).  For example in the case of a particular song, metadata could constitute, the artist name, the year recorded, lyrics, related musical acts, etc.  The list is really endless as long as the other data pertains to the other data (i.e., the data pertains to the particular song in the example).  With this definition of metadata in mind, one can readily envision how a human can look to a printout of data related to a document and make a mental evaluation as to whether the metadata relates to a meaning of a technical support query.  For example, if the technical support query is asking how to operate a particular computer or router and the metadata list includes the manufacturer, the year it was made, and the model number, a human could easily mentally identify whether an instruction manual document’s metadata relates to the meaning of that query. Generally, this system sounds like a mental process that could be performed by a supervisor of a repair group that identifies a customer/user problem, retrieves training/repair manuals, finds the pertinent solution, gives the solution to an employee to follow, and watches the employee to make sure that the repair is not going to cause further problems wherein they tell the employee to stop if there is going to be further damage caused by the repair attempt or if the employee/repair person is doing something incorrectly.  Thus, most discussion around this invention relates to the abstract idea because the invention itself is an abstract mental process being automated using computer components.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 18 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a processing system in a telecommunications network”. The “medium”, “instructions”, and “processing system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 16 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a processing system in a telecommunications network”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2, 4-15 and 18-22 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-2, 4-16,18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Response to Arguments
3.	Applicant’s arguments, filed 8/3/22, with respect to the rejections of claims 1-2, 4-16, 18-22 under 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant’s arguments with respect to the 101 rejections have been fully considered but they are not persuasive. Applicant mainly argues that “matching, by the processing system, the technical support query to a document stored in a dynamic knowledge base, wherein the matching comprises detecting that metadata associated with the document relates to the meaning cannot be practically performed by a human”. Examiner respectfully disagrees. Detecting that metadata associated with the document relates to the meaning falls within the purview of a mental process under the BRI.  As pointed out, paragraph 0034 provides only an example and not a closed definition of what constitutes metadata so we rely on the plain and ordinary meaning of the term in the art. The ordinary meaning of metadata is simply data about other data (see https://www.merriam-webster.com/dictionary/metadata).  For example in the case of a particular song, metadata could constitute, the artist name, the year recorded, lyrics, related musical acts, etc.  The list is really endless as long as the other data pertains to the other data (i.e., the data pertains to the particular song in the example).  With this definition of metadata in mind, one can readily envision how a human can look to a printout of data related to a document and make a mental evaluation as to whether the metadata relates to a meaning of a technical support query.  For example, if the technical support query is asking how to operate a particular computer or router and the metadata list includes the manufacturer, the year it was made, and the model number, a human could easily mentally identify whether an instruction manual document’s metadata relates to the meaning of that query.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652